Powell, J.
Where the payee of an illegally or fraudulently acquired negotiable promissory note, based on no consideration, transfers it to a bona fide purchaser for value, whereby the maker is subjected to liability in a suit brought by the transferee as innocent holder, the rendition of the judgment in favor of the transferee against the maker of the note gives rise to a cause of action; and the maker who has thus been subjected to liability may sue at once for the damages suffered by him through the fraudulent transfer of the note, though he has not paid off the judgment before filing the suit; and if the maker be solvent, the resulting damages will be at least as much as the amount of the judgment rendered against him.
2. The evidence in this case fully authorized the verdict.

Judgment affirmed.